significant index no department of the treasury internal_revenue_service washington d c tax exempt and government entities nov re dear this letter constitutes notice that conditional approval has been granted for your request for a modification of the internal revenue service’s service prior ruling approving a 10-year extension for amortizing the plan’s unfunded liabilities for the plan_year beginning date the unfunded liabilities are described in code sec_412 and sec_302 of the employee retirement security act of erisa prior to amendment by the pension_protection_act of ppa ‘06 the conditions of this approval are outlined in this letter your authorized representative accepted these conditions in a letter dated date the prior amortization extension was granted subject_to the following conditions that the plan maintain a credit balance that least as large as the accumulation at the plan's valuation rate of the amorizeu uifivrences ait the plan’s valuation rate over a period of years between the amortization payments of the extended bases amortized at the sec_6621 rate and the amortized payments of such bases had such bases been extended and amortized at the plan’s valuation rate at is that the plan’s funded ratio where the actuarial accrued liability is computed using the unit credit method and the plan’s assumptions as of date remain a no less than’ date inclusive for each valuation_date from date through b noless than for the valuation_date of date and c for each valuation_date subsequent to date no less than per annum greater than the floor funded ratio as of the previous valuation_date and for each plan_year that the extension remains in effect beginning with the plan_year beginning date the plan provides the service with a copy of its actuarial valuation report by september of the following calendar_year at the address below the prior ruling letter provided that the approval would be retroactively null and void if any of the conditions were not met however the ruling indicated that the service would consider modifications of these conditions especially in the event that unforeseen circumstances beyond the control of the plan might cause the actual experience of the plan to fail the funded ratio condition an example of such unforeseen circumstance would be market fluctuations which affect the value of the plan's assets such as the severe market downtum during and which resulted in a general decline in asset values worldwide this approval will be granted effective date subject_to the following conditions that the plan maintain a credit balance that least as large as the accumulation at the plan’s valuation rate of the amortized differences at the plan’s valuation rate over a period of years between the amortization payments of the extended bases amortized at the sec_6621 rate and the amortized payments of such bases had such bases been extended and amortized at the plan’s valuation rate at is the plan’s funded ratio calculated by dividing the plan's market_value of assets by its actuarial accrued liability computed using the unit credit method and the plan assumptions as of date is a noless than’ for each valuation_date from date through date inclusive b c for each valuation_date subsequent to date no less than greater than the required funded ratio as of the previous valuation_date resulting in a required funded ratio of i as of date for each valuation_date subsequent to date no less than greater than the required funded ratio as of the previous valuation_date ' as of january resulting in a required funded ratio of example because the floor funded ratio as of date is for i the funded ratio must be at least date as of date and asof for each plan_year that the extension remains in effect beginning with the plan_year beginning date the plan provides the service with a copy of its actuarial the valuation valuation report by september of the following calendar_year report includes the development of the pseudo credit balance required at the end of this information should only be sent to the following the applicable_plan year address internal_revenue_service irs - ep classification metro tech center fulton street brooklyn ny reflecting is completed for all plan years beginning date and later the schedule b or schedule only those employer contributions mb form or attributable to months worked within the applicable_plan year schedule b schedule mb is refiled for any years beginning with the first plan_year for which this change results in or changes the amount of an accumulated_funding_deficiency the schedule b or schedule mb for the first year refiled includes an attachment credit balance or accumulated funding reconciling any difference between the deficiency as of the first day of the applicable_plan year as initially filed and the corresponding amount shown as of the beginning of the plan_year on the revised schedule b or schedule mb copies of the refilled schedule bs and schedule mbs are provided to the above address the plan_sponsor provides proof of payment of excise_taxes on any accumulated_funding_deficiency for plan years beginning on or after date and before date to the above address if any one of these conditions is not satisfied the approval to extend the amortization periods of the unfunded liabilities would be null and void retroactive to date however the service will consider modifications of these conditions especially in the event that unforeseen circumstances beyond the control of the plan may cause the actual experience of the plan to fail the funded ratio conditions an example of such unforeseen circumstance would be market fluctuations which affect the value of the plan’s assets of course any request for a modification would be considered another ruling_request and would be subject_to an additional user_fee your attention is called to sec_412 of the code and sec_302 cx7 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate of the accrual_of_benefits or to change the rate of vesting while the amortization extension remains in place please note that any amendment that increases liabilities for a profit sharing plan or any other retirement plans whether qualified or unqualified maintained by the trustees for the plan or a sponsor that consists of substantially the same persons as the trustees for the plan and covering participants of the plan to which this ruling applies would be considered an amendment for purposes of sec_412 of the code and sec_302 c of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan whether qualified or unqualified maintained by the trustees for the plan or a sponsor that consists of substantially the same persons as the trustees for the plan and covering participants of the plan to which this ruling applies would be considered an amendment for purposes of sec_412 c of the code and sec_302 c of erisa - if any such amendment board resolution or any_action having the effect of an amendment is adopted the plan_sponsor must request a ruling approving the plan’s prospective amortization of unfunded liabilities this ruling is directed only to the taxpayer that requested it sec_6110 k of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the and to your authorized representatives pursuant to a power of attomey on file in this office _ to the if you require further assistance in this matter please contact sincerely yours david m ziegler manager employee_plans actuarial group
